Name: Council Regulation (EEC) No 283/91 of 4 February 1991 suspending tariff concessions and increasing the duties applicable under the common customs tariff to certain products falling within CN code 5607
 Type: Regulation
 Subject Matter: EU finance;  America;  tariff policy;  international trade;  leather and textile industries
 Date Published: nan

 7. 2 . 91 Official Journal of the European Communities No L 35/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 283/91 of 4 February 1991 suspending tariff concessions and increasing the duties applicable under the common customs tariff to certain products falling within CN code 5607 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , Whereas Brazil , the principal supplier of certain products falling within CN code 5607, has introduced a tax of 13 % on exported raw sisal ; Whereas these measures are causing considerable injury to the Community producers concerned and threaten the balances of concessions and obligations resulting from the General Agreement on Tariffs and Trade (GAIT) ; Whereas consultations between Brazil and the Community under Article XXII of the GATT have been to no avail ; Whereas, under the provisions of Article XXVIII.5 of the GATT, a Contracting Party has the right to modify or withdraw any concession on its schedule ; Whereas negotiations between the Community and Brazil in accordance with Article XXVIII of the GATT have failed to produce a satisfactory solution to the problem ; Whereas it is appropriate in the present situation to have recourse to the said provisions ; Whereas concessions for certain products falling within CN Code 5607 should therefore be suspended and the customs duties applicable to these products increased ; whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (') as last amended by Commission Regulation (EEC) No 53/91 (2), should, as a result, be amended, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Council Regulation (EEC) No 2658/87 shall be amended as follows : (') OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 7, 10 . 1 . 1991 , p. 14. No L 35/2 Official Journal of the European Communities 7. 2. 91 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 5607 Twine, cordage, ropes and cables, whether or not impregnated, coated, covered or sheathed with rubber or plastics 5607 10 00  (unchanged)   of sisal or other textile bast fibres of the genus Agave : (unchanged) (unchanged) (unchanged) 5607 21 00   Binder or baler twine 16 (') 12 0  5607 29   Other : liI 5607 29 10    Measuring more than 100 000 decitex ( 10 g/m) 16 (') 12 0  5607 29 90    Measuring 100 000 decitex ( 10 g/m) or less 16 (') 12 ( 2 )  (') The autonomous duty applicable to sisal products is set at 25 % . (2) The conventional duties on the import of sisal products are not applicable. Article 2 1 . The release for free circulation of products of the type concerned by this Regulation may be subject to production of proof of their origin . 2. The procedures for the application of this Article shall be adopted in accordance with Article 14 of Regulation (EEC) No 802/68 ('), as last amended by Regulation (EEC) No 1 769/89 (2). Article 3 This Regulation shall enter into force on 7 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1991 . For the Council The President J. F. POOS (') OJ No L 148, 28 . 6. 1968, p. 1 . 0 OJ No L 174, 22. 6. 1989, p. 11 .